Proceeding pursuant to CPLR article 78 to review a determination of the respondent Elin M. Howe, dated May 10, 1991, which, after a hearing, found that the respondent Community Based Services, Inc., may proceed with the establishment of a community residence facility at a specified location in the Town of Briarcliff Manor.
Adjudged that the determination is confirmed and the petition is dismissed on the merits, with costs to the respondent Howe.
We find that the determination that the alternative site selected by the municipality was not superior to the proposed site was based upon the proper standard of review (see, Matter of City of Glen Cove v Surles, 157 AD2d 657), and was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
We have reviewed the appellants’ remaining contention and find it to be without merit. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.